Opinion of the court delivered by
McGirk Judge.
This was an action commenced before a justice of the peace by Young. The plaintiff had judgment for a very small sum; the defendant Withington, appealed to the circuit court, when the plaintiff Young, again had judgment for the same amount. The defendant moved for a new trial, which was overruled. Withington then brought the case here by an appeal. The error assigned is, the refusal to grant a new trial; the evidence is preserved on the record. We have examined the evidence and can see no reason why the judgment of the circuit court should be reversed; as no new principle is invólved in the case, we will not set out the testimony. ' The judgment of the circuit eourt is affirmed with costs.